Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 – 11 and 14 – 17 (renumbered as 1 – 12, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found to teach:
the processing device acquires first image data for an inspection region including the non-plane portion of the captured image, acquires an equation that follows trend of levels of the first image data according to a location in the inspection region, and acquires second image data based on relative levels between the equation and the levels of the first image data, 
…
the second image data is acquired from a distance between the first image data and a value according to the equation, with respect to each location in the inspection region

in combination with the rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the 

/QIAN YANG/Primary Examiner, Art Unit 2668